UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4471


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LATEEF FISHER,

                 Defendant - Appellant.



                             No. 15-4550


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LATEEF FISHER,

                 Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore. Richard D. Bennett, District Judge.
(1:14-cr-00413-RDB-1)


Submitted:   September 30, 2016            Decided:   October 7, 2016


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and DAVIS,
Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC, Greenbelt,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Evan T. Shea, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Lateef      Fisher      appeals     his     conviction          for   conspiracy    to

distribute and possess with intent to distribute heroin.                                 On

appeal, he contends that the district court erred in denying his

motion    to   suppress      evidence     seized          from   a    storage    unit,   in

permitting     an    agent    of   the   Drug        Enforcement       Agency    (DEA)   to

testify regarding drug trade codes, and in instructing the jury

regarding the elements of conspiracy and drug quantity.                            Finding

no error, we affirm.

     First, Fisher argues that the district court erroneously

denied his motion to suppress the cash and two guns seized from

the storage unit rented in the name of his girlfriend.                                   He

posits    that      there    was   an    insufficient            basis     to   find   that

evidence of criminal activity would be found in the storage unit

and, therefore, the warrant was invalid.                     Fisher also challenges

the district court’s conclusion that, even if the warrant was

invalid, the good faith exception of United States v. Leon, 468

U.S. 897 (1984) applied. *

     In    evaluating        the   denial       of    a   suppression       motion,    this

court “review[s] the district court’s factual findings for clear

error    and   its   legal     conclusions           de novo.”        United    States   v.

     *  Because we conclude that the court did not err in
determining that the warrant was valid, the district court’s
alternate holding need not be addressed on appeal.



                                            3
Green, 740 F.3d 275, 277 (4th Cir. 2014); see United States v.

Span, 789 F.3d 320, 325 (4th Cir. 2015) (defining clear error).

The court “construe[s] the evidence in the light most favorable

to the government, as the prevailing party below.”                                Green, 740

F.3d at 277.        We conclude that the evidence justly supported the

search warrant on the storage unit.

     Fisher also challenges the district court’s qualification

of   DEA    Agent      Edwards    as     an       expert        in   drug      trade     code,

specifically the reliability of his methodology.                             Pursuant       to

Rule 702,

     A witness who is qualified as an expert by knowledge,
     skill, experience, training, or education may testify
     in the form of an opinion or otherwise if: (a) the
     expert’s scientific, technical, or other specialized
     knowledge will help the trier of fact to understand
     the evidence or to determine a fact in issue; (b) the
     testimony is based on sufficient facts or data;
     (c) the   testimony  is   the  product   of  reliable
     principles and methods; and (d) the expert has
     reliably applied the principles and methods to the
     facts of the case.

Fed. R. Evid. 702.           We review the district court’s decision to

admit expert testimony under Rule 702 for abuse of discretion.

United     States     v.   Wilson,     484    F.3d       267,    273    (4th      Cir.   2007)

(citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 152

(1999)).        The    district      court        must    be    granted      “considerable

leeway     in   deciding     in   a     particular         case        how   to    go    about

determining     whether      particular       expert       testimony         is   reliable.”

Wilson, 484 F.3d at 273.             If an expert seeks to be qualified on

                                              4
the basis of experience, the district court must require that he

“explain how his experience leads to the conclusion reached, why

his experience is a sufficient basis for the opinion, and how

his experience is reliably applied to the facts.”                                 Id. at 274

(internal quotation marks and citation omitted).

       In    order     to       determine      the     reliability        of     an    expert’s

methods, a district court should consider testing, peer review,

error       rates,    and        acceptability        in    the     relevant          scientific

community.       See Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579, 593-94 (1993).                     However, as the Court stated in

Daubert, the test of reliability is “flexible,” and Daubert’s

list    of    specific          factors   neither      necessarily        nor     exclusively

applies to all experts or in every case.                            Kumho Tire Co., 526

U.S. at 141.               In applying these principles, “the measure of

intellectual rigor will vary by the field of expertise and the

way    of    demonstrating          expertise        will   also    vary.”            “[G]enuine

expertise may be based on experience or training.”                                      Tyus v.

Urban Search Mgmt., 102 F.3d 256, 263 (7th Cir. 1996).                                         The

Advisory      Committee          notes    to   Rule    702       specifically         note    that

“[i]n certain fields, experience is the predominant, if not the

sole,    basis       for    a    great    deal   of    reliable         expert    testimony.”

Fed. R. Evid. 702, 2000 advisory committee note.                               Agent Edwards

met    the    requirements         for    testifying        to    the    meaning       of    coded

language recorded from Fisher’s calls and texts, and adequately

                                                 5
explained       his   methodology.             The      court    carefully      questioned

Edwards on his methodology and how it was applied.                             Accordingly,

there    was     no   abuse       of    discretion       in     the    district     court’s

determination to accept Agent Edwards as a decoding expert.                              See

United    States      v.   Garcia,       752   F.3d      382,    391   (4th     Cir.   2014)

(approving methodology that identifies drug code by listening to

context of the intercepted call and identifying language that

does not otherwise make sense).

       Finally, Fisher argues that the district court misstated

the law when it instructed the jury that drug quantity is not an

element of the offense in a curative instruction on conspiracy

and drug quantity elements.                    “We review the district court’s

jury instructions in their entirety and as part of the whole

trial,    and     focus     on     whether      the     district       court    adequately

instructed the jury regarding the elements of the offense and

the defendant’s defenses.”                 United States v. Wilson, 198 F.3d

467,     469     (4th      Cir.        1999)       (citation     omitted).             Fisher

acknowledges       that    his     failure         to   object    to    the     instruction

subjects this issue to plain error review.                             United States v.

Robinson, 627 F.3d 941, 953 (4th Cir. 2010).                          To establish plain

error, Fisher must show: (1) there was an error, (2) that was

plain, and (3) that affected his substantial rights.                                   United

States v. Olano, 507 U.S. 725, 732, 735-36 (1993).                             Further, we

will exercise our discretion and reverse a conviction based on a

                                               6
plain    error    only      where    the        error    “seriously        affects      the

fairness,       integrity      or     public            reputation        of     judicial

proceedings.”         Id. at 732, 736 (brackets and internal quotation

marks omitted).

       “The purpose of jury instructions is to instruct the jury

clearly regarding the law to be applied in the case.”                              United

States   v.    Lewis,    53   F.3d   29,        34   (4th   Cir.    1995).        We    have

reviewed      these    instructions        in    the     context     of    the    overall

charge, and conclude that they fairly and accurately set forth

the controlling law.          United States v. Woods, 710 F.3d 195, 207

(4th Cir. 2013) (this court considers the jury charge as a whole

to    determine    whether    the    instructions           accurately         stated   the

statutory elements).          Fisher has not demonstrated that in the

context of the overall charge, the challenged instructions did

not   accurately      set   forth    the    applicable       law.         Therefore,     no

plain error resulted.

       Accordingly, we affirm the judgment.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                            7